Exhibit 10.2(d)

NON-U.S. EMPLOYEES

STOCK OPTION TERMS AND CONDITIONS

FOR GRANTS ON OR AFTER DECEMBER 15, 2005

Congratulations on being granted stock options under Spansion’s 2005 Equity
Incentive Plan. The number of shares of your grant, the exercise price and the
vesting schedule are in your stock option Grant Notice. Your grant is subject to
the provisions of your Grant Notice, these Terms and Conditions, and the Plan
document (collectively, the “Terms”). Your options are non-qualified options and
are not intended to qualify as “incentive stock options” under Section 422 of
the U.S. Internal Revenue Code. Your options have been granted to you in
addition to, and not instead of, any other form of compensation.

In addition to these Terms and Conditions, you should carefully read your Grant
Notice and the other Plan documents, which are available on the E*Trade web
site.

Vesting of Your Stock Options

Except as stated below, your options that have not expired or terminated vest
according to the schedule in your Grant Notice if you are an active employee of
Spansion or its subsidiary (“Spansion”) through the entire vesting period. You
may exercise the options (i.e, purchase shares) only after they have vested.
Once options vest, you have the right to exercise them until they expire or
terminate.

If Spansion Experiences Certain Corporate Events

 

  •  

If Spansion experiences a “Change in Control” as described in the Plan, your
outstanding unvested stock options may become 100% vested and exercisable, at
Spansion’s discretion.

 

  •  

If Spansion undergoes certain other corporate events described in the Plan where
it does not survive, or does not survive as a public company, outstanding
unexercised options will become 100% vested.

If You Die or Become Totally Disabled

 

  •  

If you have at least 15 years of Spansion service and your Spansion employment
is terminated due to your death or total disability, you become immediately
vested as of the employment termination date in options that would have vested
in the calendar year in which the employment terminated.

 

  •  

There is no such accelerated vesting of options if your Spansion employment is
terminated because of your death or disability and you have less than 15 years
of Spansion service.

See the section “Termination of Employment” for information on length of time to
exercise after employment termination.

Exercising Your Vested Stock Options

Once your options vest, they are available for you to exercise (purchase
Spansion common stock at the exercise price) until they expire or terminate,
whichever is earlier. Your final opportunity to exercise your vested options is
the earlier of the last regular trading day of Spansion before the Expiration
Date of the options, or the last regular trading day of Spansion before the
options terminate in the case of an earlier termination of the options. (If you
wait until the last possible day to exercise your options, please remember that
a limit order — a request to sell shares at a certain dollar amount — may not
take place on the same day, and you risk the possibility of your options
expiring.)

To exercise vested options, you must: provide E*Trade with notice of the number
of shares you wish to purchase and pay the total exercise price, and any
required tax withholdings. For more information on how to exercise vested
options, see <<name document and/or link>>

You may not exercise an option for a fractional share of stock.

Other Requirements to Receive Shares

You must (i) open and maintain an E*Trade brokerage account and (ii) accept your
grant on the E*Trade site. You agree that Spansion may refuse to deliver shares
to you if you fail to comply with your obligations under the Terms.



--------------------------------------------------------------------------------

Tax Payments

You agree to be responsible for any and all required taxes that may result from
your exercise of options, and you agree that Spansion may deduct from your pay
funds to cover any applicable withholding taxes.

Early Termination of Your Stock Options

Your Grant Notice discloses the Expiration Date for your options. However, there
are situations where your options may terminate before the Expiration Date. For
example:

 

  •  

If your Spansion employment terminates before the Expiration Date, your unvested
options terminate immediately and your vested options will terminate within a
certain period of time after the employment termination date. For details on
these time periods, see the Termination of Employment section, below.

 

  •  

If your employment becomes inactive under an approved separation agreement,
unless the separation agreement provides otherwise, your unvested options
terminate as of the date your employment becomes inactive.

 

  •  

Upon certain corporate events described in the Plan, options that have been
accelerated to vest before the event, but that you have not yet exercised, may
terminate at the time of the event.

Termination of Employment

 

  •  

All unvested options terminate immediately when your Spansion employment
terminates.

 

  •  

The table below shows how long you have after your employment termination date
to exercise vested options that have not expired.

 

  •  

At the close of business on the last day of the applicable time period, the
vested options will terminate.

 

  •  

Terminated options will not be reinstated, even if you are rehired by Spansion
the day after your employment terminated.

 

Months to Exercise Vested Options After Termination of Employment If You Are Not
a VP or Spansion Officer           Months to Exercise          
Termination Due to    

Age at Termination

  

Years of Service

   Death or Total Disability   Other Terminations less than 50    Any    12   3
50 or more    less than 15    12   3 50 or more    15 but less than 20    24*  
15* 50 or more    20 or more    36*   27* If You Have Been a VP or Spansion
Officer For at Least 90 Days           Months to Exercise          
Termination Due to    

Age at Termination

  

Years of Service

   Death or Total Disability   Other Terminations less than 50    Any    12 50
or more    less than 15    12 50 or more    15 but less than 20        24* 50 or
more    20 or more        36*

 

* If you leave Spansion to work for a competitor of Spansion, this extension
does not apply and you have 3 or 12 months to exercise your options, depending
on which category above you fall into.



--------------------------------------------------------------------------------

  •  

In no event will an exercise period extend beyond the Expiration Date of an
option.

 

  •  

If Spansion terminates your employment for what it, in its sole discretion,
considers good cause, it has the right to cancel all your options, whether
vested or unvested.

Non-Transferability of Stock Options

Your stock options and related rights are not transferable except by the laws of
descent and distribution.

Acknowledgment of Nature of Plan and Options

In accepting the options, you acknowledge:

 

  •  

the Plan is discretionary in nature and may be modified, suspended or terminated
by Spansion at any time, without notice to participants;

 

  •  

a grant of options does not create any contractual or other right to receive
future grants of options, or other benefits instead of options;

 

  •  

all decisions with respect to option grants are at the sole discretion of
Spansion;

 

  •  

your participation in the Plan is voluntary;

 

  •  

options grants are not part of any contract you might have, are not compensation
for services rendered to Spansion, and are not used for calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

 

  •  

neither a grant of options nor any provision of the Terms provide any employment
right or contract, including any right to continued employment;

 

  •  

neither termination of options due to employment termination or otherwise, nor
any diminution in value of the options, results in any claim or right to
compensation or damages, and you irrevocably release Spansion from, and waive,
any such alleged claim or right that may arise; and

 

  •  

in the event of termination of your employment (involuntary or otherwise), your
right to receive options and/or vest in them under the Plan will terminate
effective as of the date you are no longer actively employed and will not be
extended by any notice period required under any local law (e.g., active
employment would not include a period of “garden leave” or similar period
pursuant to local law); the Board of Directors or its Committee, or their
delegatee, shall have exclusive discretion to determine when you are no longer
actively employed for purposes of option grants.

Data Privacy Notice and Consent

In accepting an option grant, you consent to the collection, use and transfer,
in electronic or other form, of your personal Data, as described below, by and
among Spansion and its subsidiaries and affiliates for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

In addition, you understand: (i) Spansion may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
Spansion, details of all options or any other entitlement to shares awarded,
canceled, vested, unvested or outstanding in your favor (“Data”), for the
purpose of implementing, administering and managing the Plan; (ii) Data may be
transferred to any third parties assisting in the implementation, administration
and management of the Plan, that the third parties may be located in your
country, or elsewhere, and that the



--------------------------------------------------------------------------------

third parties’ countries may have different data privacy laws and protections
than your country; and (iii) you may request a list with the names and addresses
of such third parties by contacting your local human resources representative.
You also authorize the third parties to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any required transfer of such Data to a broker, escrow agent or other
third party with whom the shares may be deposited. You understand (i) Data will
be held only as long as is necessary to implement, administer and manage your
participation in the Plan and (ii) you may, at any time, view Data, request
additional information about the storage and processing of Data, and require
necessary changes to be made to Data. You further understand you may refuse or
withdraw your consent to the above at no cost by contacting in writing your
local human resources representative and that such refusal or withdrawal of
consent may affect your ability to participate in the Plan. If you have
questions about this Data Privacy Notice and Consent, you may contact your local
human resources representative.

Governing Law

Your grant and the Terms shall be governed by the laws of the State of Delaware
without regard to any Delaware conflict of law principles.

Electronic Delivery

Spansion may deliver any documents related to your RSUs by electronic means or
request your consent to participate in the Plan by electronic means. You hereby
consent to receive such documents by electronic delivery and agree to
participate in the Plan through an on-line or electronic system established and
maintained by Spansion or another third party designated by Spansion.

Severability

If one or more of the provisions of the Terms and Conditions shall be held
unenforceable, the enforceability of the remaining provisions shall not be
affected and shall be deemed null and void; however, to the extent permissible
by law, any provisions which could be deemed null and void shall first be
revised retroactively to permit these Terms and Conditions to be interpreted to
carry out their intent and the intent of the Plan.

Entire Agreement

The Plan Terms constitute the entire agreement and supersede all prior
agreements between you and Spansion regarding the subject matter of the Terms.
Spansion may, however, unilaterally waive any provision in the Terms as long as
such waiver does not adversely affect your rights under the Plan; if Spansion
does waive a provision, such waiver is not a future waiver of that provision or
a waiver of any other provision.